              Case 3:18-cv-06025-RSL Document 178 Filed 04/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   ANIMAL LEGAL DEFENSE FUND,                         No. 3:18-cv-06025-RSL

10                      Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                        MOTION FOR LEAVE TO FILE OVER-
11          v.                                          LENGTH BRIEFS

12   OLYMPIC GAME FARM, INC., ROBERT
     BEEBE, JAMES BEEBE, and KENNETH
13   BEEBE,

14                      Defendants.

15

16

17          THIS MATTER comes before the Court on Defendants’ Motion For Leave to File Over-

18   Length Briefs. The Court hereby GRANTS Defendants’ motion.

19

20          The Court accepts Defendants’ Motion to Exclude Expert Testimony (Dkt. # 142) and will

21   consider the overlength pages of plaintiff’s response (Dkt. # 168). Defendants’ reply memorandum

22   is limited to eight pages (half the substantive portions of plaintiff’s response).

23

24          The Court further accepts Defendants’ Opposition to Plaintiff’s Daubert Motion (Dkt.

25   # 173). Animal Legal Defense Fund’s reply memorandum shall not exceed eleven pages.

26

     ORDER GRANTING DEFENDANTS’ MOTION FOR
     LEAVE TO FILE OVER LENGTH BRIEFS- 1                                               STOEL RIVES LLP
                                                                                            ATTORNEYS
     (3:18-cv-06025-RSL)                                               600 University Street, Suite 3600, Seattle, WA 98101
                                                                                     Telephone 206.624.0900
                Case 3:18-cv-06025-RSL Document 178 Filed 04/06/21 Page 2 of 2




 1            Dated this 6th day of April, 2021.
 2

 3
                                                   Robert S. Lasnik
 4                                                 United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING DEFENDANTS’ MOTION FOR
     LEAVE TO FILE OVER LENGTH BRIEFS - 2                                             STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     (3:18-cv-06025-RSL)                                                            Telephone 206.624.0900
     110408314.1 0069042-00001
